t c memo united_states tax_court menard inc petitioner v commissioner of internal revenue respondent john r menard petitioner v commissioner of internal revenue respondent docket nos filed date mi is an accrual basis taxpayer with a fiscal_year ending january s is a cash_basis taxpayer who was the president ceo and 89-percent shareholder of mi during mi’s tye s was also the sole shareholder and president of tmi a cash_basis s_corporation mi and tmi have never held ownership interests in each other for tye mi paid s compensation of dollar_figure s’s total compensation included an annual bonus equal to percent of mi’s net_income before taxes subject_to a reimbursement agreement which required that s repay to mi any amount of s’s compensation disallowed by r as a deduction mi has never paid dividends to its shareholders mi paid certain of tmi’s expenses relating to tmi’s operation of indianapolis-style race cars from date to date the tmi expenses but had no written_agreement with tmi regarding the payment and or reimbursement of the tmi expenses for tye and calendar_year the tmi expenses that mi paid were dollar_figure and dollar_figure respectively during and when s attended the indy and the other indy racing league events s spent time talking with mi’s vendors employees and customers when mi staged grand openings for new stores tmi participated by sending drivers and providing an indy car for display mi also worked the tmi connection into store promotional materials and sales incentives for employees s regularly made loans of his compensation to mi the loans were payable on demand in tye mi capitalized accrued interest on the loans in the amount of dollar_figure and claimed the full amount as a depreciation deduction on date mi issued a check to s for the interest s reported the interest_income on his income_tax return r determined that mi’s deduction claimed for s’s compensation was unreasonable and excessive to the extent of dollar_figure the tmi expenses were not ordinary and necessary business_expenses of mi and therefore not deductible mi’s payment of the tmi expenses was a constructive_dividend to s s constructively received interest_income that accrued in on his loans to mi and mi and s were liable for sec_6662 i r c accuracy-related_penalties for negligence or disregard of rules or regulations with respect to the tmi expenses deduction constructive_dividend and constructive receipt of interest_income held although the rate of return on investment generated by mi for the year at issue satisfied the independent_investor_test as articulated in 196_f3d_833 7th cir revg and remanding tcmemo_1998_220 so that a presumption of reasonableness attached to s’s compensation sec_1_162-7 income_tax regs provides that reasonable_compensation is only such amount as would ordinarily be paid for like services by like enterprises under like circumstances and requires that we consider whether the presumption of reasonableness is rebutted by evidence that s’s compensation greatly exceeded the compensation of ceos in comparable publicly traded companies held further when compared to the compensation of ceos of the comparison group companies the amount of s’s compensation was reasonable to the extent of dollar_figure held further alternatively the language in the notice_of_deficiency was sufficient to permit respondent to argue a portion of s’s compensation was not paid for services rendered and was a disguised_dividend held further petitioners were not surprised or prejudiced by respondent’s disguised_dividend argument held further s’s compensation was not paid entirely for personal services rendered and contained a disguised_dividend to the extent that it exceeded dollar_figure held further mi did not pay tmi’s expenses pursuant to an oral sponsorship agreement held further to the extent the tmi expenses were reasonable in amount mi’s primary motive for paying the tmi expenses was to promote mi’s business and the tmi expenses were ordinary and necessary in the furtherance or promotion of mi’s business entitling mi to a deduction under sec_162 sec_3 held further to the extent mi may not deduct the tmi expenses as ordinary and necessary business_expenses the tmi expenses are a constructive_dividend to s because as tmi’s president and sole shareholder s exercised indirect control_over the payments the payments lacked a legitimate business justification and s directly benefitted from the payments held further in s constructively received the interest that accrued during mi’s tye on his loans to mi because mi set apart the accrued interest s could have demanded payment of the interest at any time and mi placed no substantial restrictions or limitations on s’s receipt of the interest held further mi and s failed to demonstrate that their accountant had necessary and accurate information for preparing their returns and therefore are liable for sec_6662 i r c accuracy-related_penalties for negligence or disregard of rules or regulations as follows mi is liable with respect to the tmi expenses deduction as disallowed and s is liable with respect to the excess tmi expenses constructive_dividend and the constructively received interest_income robert e dallman vincent j beres and robert j misey jr for petitioners christa a gruber j paul knap and michael calabrese for respondent memorandum findings_of_fact and opinion marvel judge these cases were consolidated upon motion of the parties for purposes of trial briefing and opinion respondent determined deficiencies and sec_6662 a accuracy- related penalties with respect to petitioners’ income_tax and by amendment to answer increased those deficiencies as follows menard inc docket no tye jan deficiency accuracy-related_penalty sec_6662 dollar_figure dollar_figure 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar john r menard docket no year deficiency accuracy-related_penalty sec_6662 dollar_figure dollar_figure at the close of trial pursuant to rule b respondent moved to amend the pleadings to conform to the evidence in light of testimony revealing that petitioner menard inc paid and claimed as a deduction team menard inc salaries we granted respondent’s motion on the basis of the rule b motion and concessions of the parties respondent determined petitioners’ deficiencies and sec_6662 accuracy-related_penalties as follows accuracy-related_penalty docket no deficiency sec_6662 dollar_figure big_number dollar_figure big_number 2in the stipulation of facts the parties agreed that for petitioner menard inc ’s menards taxable years ending date tye and date tye and for petitioner john r menard’s mr menard taxable_year ending date menards paid dollar_figure dollar_figure and dollar_figure respectively of team menard inc ’s tmi expenses additionally in the stipulation of facts respondent conceded that to the extent menards claimed deductions for tmi expenses that menards paid during the period from feb to date those amounts are not constructive dividends to mr menard for his taxable_year ending date after further concessions the issues for decision are whether petitioner menard inc menards is entitled to deduct dollar_figure the total compensation paid to petitioner john r menard mr menard or some lesser amount as officer’s compensation_for the taxable_year ending date tye whether menards is entitled to claim deductions under sec_162 of dollar_figure for the payment of team menard inc tmi salaries and expenses during tye whether menards’s payment of tmi’s salaries and expenses during the calendar_year of dollar_figure constituted a constructive_dividend to mr menard for whether interest of dollar_figure that accrued during on loans from mr menard to menards but that was paid to and reported by mr menard in constituted interest_income constructively received in and 3in menards’s notice_of_deficiency respondent determined that menards was not entitled to a depreciation deduction of dollar_figure with respect to the grading of land and menards was not entitled to a deduction of dollar_figure with respect to legal and professional fees incurred in the development or improvement of property in the stipulation of facts respondent conceded that menards properly capitalized dollar_figure of the legal and professional fees on brief petitioner conceded both issues respondent also proposed adjustments to mr menard’s itemized_deductions the parties agree that this issue is computational whether menards and mr menard are liable for accuracy- related penalties under sec_6662 for negligence or disregard of rules or regulations findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference both 4in the stipulation of facts petitioners objected on the basis of relevance to stipulations concerning menards’s officers’ compensation_for tye tmi’s involvement in the nascar craftsman truck series in and menards’s sponsorship of a championship auto racing team cart driver in we sustain petitioners’ objections in addition in the stipulation of facts both parties objected to the admission of several accompanying exhibits on the basis of relevance petitioners objected to the admission of exhibit 36-j tmi’s income_tax return exhibits 61-j through 64-j documents pertaining to menards’s revolving credit program exhibit 65-j a indy racing league season associate- sponsorship agreement between tmi and green tree financial corp and exhibit 66-j documents pertaining to menards’s business relationship with stanley tools including mention of stanley tools as a tmi associate sponsor we sustain petitioners’ objections respondent objected on the basis of relevance to the admission of exhibit 17-j to the extent that it analyzes menards’s officer compensation in years before exhibit j drawings currently used to promote menards’s race to savings sale exhibits 78-j and 79-j and internal_revenue_service information document requests addressed to menards exhibits 80-j and 81-j income_tax examination changes for menards’s tye tye and tye through tye exhibits 83-j through 92-j independent auditor’s reports for menards’s tye through tye exhibit 106-j to the extent it includes diagrams of menards’s store prototypes other than prototype iii exhibit 107-j a memo to glidden from menards exhibits 123-j through 127-j and 129-j magazine and online news articles about racing printed in and and exhibit 128-j a complaint filed in an unrelated case in for continued menards’s principal_place_of_business and mr menard’s residence were located in eau claire wisconsin when the petitions in these consolidated cases hereinafter this case were filed i menards menards is an accrual basis taxpayer and has a fiscal_year ending january for tax and financial reporting purposes on date menards timely filed form_1120 u s_corporation income_tax return for tye and reported dollar_figure of taxable_income a menards’s business in general menards was incorporated on date in wisconsin since its incorporation menards has been primarily engaged in the retail_sale of hardware building supplies paint garden equipment and similar items menards has approximately stores in nine midwestern states and is one of the nation’s top retail home improvement chains third only to home depot and lowe’s in tye menards’s revenue totaled dollar_figure billion continued breach of a cart sponsorship agreement we overrule respondent’s objections to exhibits 126-j and 127-j and we sustain respondent’s remaining objections finally in the stipulation of facts respondent objected on the basis of hearsay to exhibit 120-j the first page of an alphabetical list of auto racing sponsors printed in and exhibit 122-j a web site posting by a team called davis weight motorsports seeking primary and associate sponsors for the nascar winston cup series season we sustain respondent’s objections see fed r evid we also note that these documents are not relevant to this case b menards’s corporate structure5 menards has three major divisions operations manufacturing and corporate all department managers plant managers and supervisors report to mr menard and his division managers operations the operations division controls menards’s retail stores mr menard’s brother lawrence menard l menard serves as operations manager and oversees all aspects of the stores’ operations with respect to personnel the merchandising department an offshoot of the operations division handles the stores’ merchandising needs edward s archibald senior merchandising manager oversees the purchasing merchandising and marketing of all items for resale at menards mr archibald’s involvement in marketing includes the use of print and broadcast media for store promotions manufacturing midwest manufacturing midwest the manufacturing division operated eight manufacturing plants during tye dennis w volbrecht midwest’s general manager oversees all departments and facilities supervises the plant managers and assists in the design and proposal of products 5unless otherwise noted menards’s corporate structure during tye was the same as described herein corporate the corporate_division comprises among other things the accounting legal properties construction and store-planning departments in the accounting department robert j norquist corporate controller manages all functions of the general ledger system including the preparation of monthly financial statements mr norquist is also responsible for the fixed asset system accounts_payable the payroll systems tax returns for sales_tax payroll tax and excise_tax and the day-to-day cashflow as head of the properties department marvin prochaska is responsible for the acquisition development management and disposition of real_estate for menards mr prochaska is also responsible for menards’s construction and store-planning departments the construction department provides onsite and offsite construction management for menards’s construction projects and store planning works with civil engineers to develop site structural architectural and floor plans c menards’s officers and shareholder sec_1 officers during tye menards’s corporate officers were mr menard president and chief_executive_officer ceo mr prochaska vice president of real_estate earl rasmussen chief financial officer and treasurer and chris menard c menard secretary the officers received compensation_for tye in the following amounts officer compensation mr menard mr prochaska mr rasmussen mr c menard dollar_figure big_number big_number big_number shareholders since the incorporation of menards mr menard has been the controlling shareholder during the years at issue mr menard owned all of the class a voting_stock and approximately percent of the class b nonvoting_stock mr menard’s family members and trusts named after him and his family members held the remaining class b shares in all mr menard owned approximately percent of menards’s voting and nonvoting_stock menards has never paid dividends to its shareholders d menards’s employee compensation plan in general during tye menards provided all employees with health k and instant profit-sharing ips plans other than ips 6chris menard is mr menard’s son in addition to his duties as secretary chris menard ran menards’s eau claire distribution center 7the record does not indicate whether mr menard was a beneficiary of any shareholder trust 8menards implemented the ips plan in the amount that an employee receives under the plan is a function of the continued and mr menard’s bonus plan discussed infra menards had no written bonus plan for its officers however menards’s executives met with mr menard to discuss performance goals and compensation menards regularly paid low base salaries to executives supplemented with large bonuses mr menard’s compensation plan in addition to the forms of compensation available to all employees menards pays mr menard an annual bonus since mr menard has received an annual bonus equal to percent of menards’s net_income before taxes the 5-percent bonus the 5-percent bonus is subject_to the following reimbursement agreement in the event that the commissioner disallows as a deduction any portion of mr menard’s compensation mr menard must repay to menards the entire amount disallowed continued company’s profitability that year and the employee’s tenure with menards and ranges from percent to percent of the employee’s salary 9for example in tye lawrence menard l menard operations manager received a base salary of dollar_figure and a bonus of approximately dollar_figure 10al pitterle menards’s outside certified_public_accountant at the time originally suggested an annual incentive bonus for mr menard on date menards’s board_of directors consisting of mr menard l menard and jeffrey e smith agreed that mr menard’s bonus should reflect his efforts to produce profits for the company the board instituted the 5-percent bonus at another meeting on date in a resolution effective date menards’s board_of director sec_11 decided that for tye menards would pay mr menard a salary of dollar_figure and the 5-percent bonus mr menard’s total compensation in tye consisted of the following items item amount base salary regular weekly payroll base salary big_number paid in december big_number 5-percent bonus ips big_number christmas gift bond big_number dollar_figure 1this figure contains an unreconciled difference of dollar_figure on mr menard’s form_w-2 wage and tax statement mr menard’s total compensation constituted percent of menards’s tye gross_receipts and dollar_figure percent of all other employees’ wages ii comparable companies and rate of return on investment a compensation paid_by comparable publicly traded companies for purposes of comparing mr menard’s compensation to ceo compensation of publicly traded companies the comparison group consists of the following five publicly traded companies home 11menards’s board_of directors at this time consisted of mr menard l menard and earl rasmussen depot kohl’s lowe’s staples and target for services performed in tye the comparison group companies paid compensation to their ceos as follows company home depot kohl’s lowe’s staples target compensation dollar_figure big_number big_number big_number big_number b rate of return on investment for tye the comparison group companies’ and menards’s rates of return on equity12 were as follows company menards home depot kohl’s lowe’s staples target return on equity iii mr menard mr menard is a cash_basis taxpayer with a taxable_year ending december between march and date mr menard timely filed form_1040 u s individual_income_tax_return for a mr menard’s duties and responsibilities at menards since he founded the company mr menard has been involved in menards’s daily business affairs during tye mr menard 12as calculated herein return on equity equals net_income divided by shareholders’ equity and multiplied by percent worked or days a week for to hours a day and communicated with menards’s executives on a regular basis as ceo of menards mr menard was responsible for all three of menards’s major divisions mr menard’s direct involvement with the operations division included discussions with l menard about store issues visits to menards stores review of customer complaints and examination of operations division employees’ reports detailing their store visit findings with respect to midwest mr menard reviewed financial statements and project plans and granted final approval for any purchases of new equipment additions of new products changes to existing products additions of new midwest facilities and changes to existing midwest facilities mr menard worked directly with mr volbrecht on these matters in connection with the corporate_division mr menard worked with mr prochaska on real_estate acquisitions dispositions and leasing mr menard also assisted in the development of the menards prototype stores and plans for the construction of a second distribution center b mr menard’s loans to menards as part of his personal investment strategy mr menard made loans of his compensation to menards during tye and the loans were evidenced by promissory notes that were payable on demand and bore interest at the short-term applicable_federal_rate according to menards’s books_and_records the shareholder loans account balances at the close of tye and tye were dollar_figure and dollar_figure respectively menards’s financial statements indicated that menards possessed cash and marketable_securities at the close of tye and tye of dollar_figure and dollar_figure respectively in tye menards capitalized accrued interest of dollar_figure on shareholder loans and claimed the full amount as a deduction on its tax_return on date menards issued to mr menard a check for the interest on his tax_return mr menard reported that amount as interest_income from menards for loans outstanding as of date mr menard did not report any interest_income from loans to menards on his tax_return iv tmi tmi is a cash_basis taxpayer and has a fiscal_year ending december for tax and financial reporting purposes at all relevant times tmi was an s_corporation owned entirely by mr menard menards and tmi have never held ownership interests in each other a tmi’s business and management incorporated in tmi is in the business of engineering and racing indianapolis-style race cars indy cars from until tmi was active in the united_states auto club usac and then moved to the indy racing league irl during although as tmi’s president mr menard made most of the major business decisions he did not run the day-to-day operations of the company with the exception of the latter part of larry curry ran tmi’s daily operations mr norquist menards’s corporate controller managed tmi’s accounting functions b tmi’s racing activities in and race participation during the and irl racing seasons tmi participated in and events respectively including both indianapolis indy races tony stewart and robbie buhl were tmi’s principal drivers for those two seasons although tmi never won the indy tony stewart was the irl champion for the irl racing season tony stewart drove car no referred to as glidden menard special and robbie buhl drove car no referred to as quaker state menards special or menard quaker state special for the irl racing season tony stewart drove car no glidden menard special and 13the indy racing league irl holds approximately races each year in the united_states the principal race is the indianapolis 14tom knapp ran tmi’s day-to-day operations at the end of robbie buhl drove car no johns manville menard special during both irl seasons the race cars driver uniforms and indy promotional materials exhibited menards’s logo among the logos of several sponsors the sponsors in addition to menards’s involvement with tmi several other companies sponsored tmi’s race cars during the and irl seasons some of tmi’s written sponsorship agreements were part of larger business arrangements that menards had with its suppliers according to tmi’s sponsorship income reports tmi received sponsorship fees from eight sponsors during both the and irl seasons besides the sponsors listed on the 15this reference with respect to menards does not establish that a legal sponsorship agreement existed between menards and tmi 16for the irl season tmi’s sponsorship income report listed campbell hausfeld first brands gilmore enterprises greentree quaker state ruan ryobi and stanley tools as sponsors except for gilmore enterprises menards had business relationships with all of these companies respectively the listed sponsors paid sponsorship fees of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure glidden was also a sponsor for the irl season but did not pay its dollar_figure sponsorship fee until date tmi’s sponsorship income report for the irl season does not list menards as a sponsor 17for the irl season tmi’s sponsorship income report listed campbell group campbell hausfeld first brands glidden greentree moen quaker state ryobi and stanley tools as sponsors respectively the listed sponsors paid sponsorship fees of dollar_figure dollar_figure dollar_figure million dollar_figure dollar_figure dollar_figure million dollar_figure and dollar_figure tmi’s sponsorship continued reports tmi was also sponsored by glidden the consumer division of ici paints north america ici during the irl season and johns manville during the and seasonsdollar_figure for both and glidden was one of tmi’s main sponsors not only was the glidden name included in the name of tony stewart’s car the glidden logo also was prominently featured on the race car on mr stewart’s uniform and in indy promotional materials on occasion before the races glidden executives ici executives or other customers from other divisions had lunch or dinner with mr menard glidden paid cash sponsorship fees of dollar_figure million for and dollar_figure million for and offered other financial support estimated to be worth dollar_figure including clothing for the pit crew shared food expense at indy as well as over and above promotional support for the indy store promotion continued income report for the irl season also lists menards as a sponsor to the extent of dollar_figure 18glidden was a tmi sponsor during both the and irl seasons but did not pay for the sponsorship until as a cash_basis taxpayer tmi did not report glidden’s sponsorship fee until it was received in although johns manville was not listed on the sponsorship income report for either year its logo appeared on tmi’s and race cars and its national accounts manager john o’reilly testified that johns manville sponsored tmi during both seasons accordingly assuming that johns manville was a sponsor during the and irl seasons excluding menards tmi actually had sponsors during the irl season and during the irl season in another main tmi sponsor was quaker state not only did quaker state’s name appear in the name of robbie buhl’s car but quaker state was the car’s primary sponsor quaker state received prominent logo placement on the race car pit crew jackets and indy promotional materials quaker state paid tmi a sponsorship fee of approximately dollar_figure million during johns manville was a major tmi sponsor in addition to the johns manville reference in the name of robbie buhl’s car johns manville’s logo appeared prominently on the race car on mr buhl’s uniform and in indy promotional materials other sponsorship benefits included opportunities for johns manville’s customers to meet mr menard the team and the drivers logo positioning on the driver’s cars within view of the onboard camera and use of new johns manville products19 on the race car although johns manville’s national account manager john o’reilly testified that johns manville paid sponsorship fees the record does not reveal the amount_paid for either year c menards mr menard and tmi menards’s general involvement in motor sports menards originally became involved in motor sports in from until the year of tmi’s incorporation menards directly owned sponsored and raced cars menards was active in 19johns manville sold fiberglass insulation the usac20 and the championship auto racing team racing divisions and participated in the indy dollar_figure mr menard viewed motor sports as a way to garner publicity for the stores attract suppliers’ attention and distinguish menards from its competitiondollar_figure on the advice of menards’s attorney webster hart over concerns about menards’s liability in the event of an injurious racing accident mr menard formed tmi in order to shield menards from potential liability mr menard’s participation in motor sports a participation as a driver although mr menard has never personally driven indy cars he has participated in motor sports for some time in the 1980s mr menard personally drove cars in the imsa series and the is series and also raced gocarts since the formation of tmi in mr menard has personally participated in gocart racing is series racing and in the early 1990s sports car racing b indy when tmi participated in the and indy races 20menards participated in the united_states auto club during the following years and 21menards first qualified for the indy in and participated thereafter in and 22eventually home depot and lowe’s also became involved in motor sports mr menard attended the time trials and the actual racesdollar_figure typically mr menard arrived at the racing venue either the day before or the day of the race on race day both before and after the race mr menard talked with sponsors potential sponsors vendors potential vendors menards employees and menards customersdollar_figure during the race mr menard stayed in the pits with the team c other irl races for irl races other than the indy mr menard usually arrived on saturday for the morning practice and stayed through the race on sunday at these events mr menard was with the racing team for practice qualifying and the race itself but spent the rest of his time talking with sponsors vendors and menards employees on occasion if the racing venue was located near a menards store or a competitor’s store mr menard would visit the store mr menard missed approximately one racing event in each of and menards’s relationship with tmi a payment and deduction of tmi’s expenses menards paid certain of tmi’s expenses relating to tmi’ sec_23the indy time trials and races were held on separate weekends 24other menards executives including l menard and mr archibald engaged in business-related activities at the indy operation of race cars from date to date the tmi expenses but had no written_agreement with tmi regarding the payment and or reimbursement of the tmi expenses for tye and calendar_year menards paid tmi expenses including salaries of dollar_figure and dollar_figure respectively tmi did not record in its books_and_records or report on its tax_return for any income as received from menards for sponsorship fees although menards claimed deductions for the tmi expenses on its tax returns for tye and tye menards did not identify the tmi expenses as sponsorship fees or advertising expenses in addition menards did not create or maintain separate_accounts in its books_and_records identifying the tmi expenses as sponsorship fees or advertising expenses instead menards recorded the tmi expenses in different accounts of menards’s corporate_division according to expense typedollar_figure for example menards recorded amounts spent on car parts under repair sec_25for and menards paid tmi employee salaries of approximately dollar_figure and dollar_figure respectively the two amounts do not include pension profit-sharing or health insurance costs 26tmi did not claim the tmi expenses as deductions on its tax returns for the relevant periods 27the corporate accounts had the following headings repairs vehicles minor tools professional fees travel vehicles and equipment gas and oil advertising miscellaneous legal and rental vehicles and fuel under gas and oil only costs directly related to advertising such as logos placed on the cars were recorded under advertising this method_of_accounting for the tmi expenses was menards’s approach to accounting for its own racing expenses prior to tmi’s incorporation menards also owned the racing assets used by tmi and depreciated them on its books records and tax returns tmi’s assets consisted only of cash b tmi’s connection to menards’s business when menards staged grand openings for new stores tmi participated by sending drivers and providing an indy car for display during tye tony stewart and robbie buhl made appearances at openings and signed autographs menards further implemented the racing theme at store openings with a contest in which customers could register to win a mini-indy cardollar_figure menards also worked the tmi connection into store promotional materials particularly with respect to the annual race to savings sale built around the indy and memorial day weekend the ads for the race to savings sale featured images of tmi’s indy cars and logo as did employees’ t-shirts worn for the sale customers could register to win a replica of the indy pace car 28the mini-indy car had horsepower a gasoline-powered engine and retailed at dollar_figure in in addition to sales promotions menards used its relationship with tmi to create sales incentives for employees for example in and employees who met the performance requirements for the indy contest attended an indy practice where they toured the garage the pits and the track had access to the hospitality area and met with the drivers for photos and autographs v preparation of petitioners’ tax returns since stienessen schlegel co llc the accounting firm has served as menards’s and tmi’s outside accountant and mr menard’s personal accountant joseph g stienessen the managing member of the accounting firm has been a certified_public_accountant for approximately years for the years at issue the accounting firm prepared petitioners’ income_tax returns and also prepared tmi’s and income_tax returns vi respondent’s determinations and petitioners’ petitions on date respondent sent to menards and mr menard separate notices of deficiency in the notice sent to menards respondent determined that menards’s deduction of dollar_figure claimed for mr menard’s compensation was unreasonable and excessive the tmi expenses were not ordinary and necessary business_expenses of menards and therefore not deductible and menards was liable for a sec_6662 accuracy-related_penalty for negligence or disregard of rules or regulations with respect to the tmi expenses deduction in mr menard’s notice respondent determined that menards’s payment of the tmi expenses was a payment to mr menard or for his benefit and constituted a constructive_dividend to him mr menard constructively received interest_income that accrued in on his loans to menards and mr menard was liable for a sec_6662 accuracy-related_penalty for negligence or disregard of rules or regulations with respect to the tmi expenses constructive_dividend and the constructive receipt of interest_income on date menards and mr menard separately filed timely petitions contesting respondent’s determinations mr menard filed an amended petition on date i burden_of_proof opinion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden_of_proof rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer must clearly demonstrate entitlement to the claimed deductions 503_us_79 the commissioner bears the burden_of_proof with respect to increases in deficiencies asserted in an amendment to answer see rule a sec_7491 which is generally effective for court proceedings arising in connection with examinations commencing after date authorizes the burden_of_proof to be shifted to the commissioner if certain requirements are met sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue however sec_7491 applies with respect to a factual issue only if the requirements of sec_7491 are satisfied sec_7491 requires that a taxpayer must have complied with all substantiation requirements that a taxpayer must have maintained all records required by title_26 and must have cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews and if the taxpayer is a corporation the taxpayer must satisfy the net_worth requirements of sec_7430 in the instant case petitioners did not raise the application of sec_7491 with respect to any factual issue either before or during trial in a footnote of their reply brief petitioners asserted that they had produced credible_evidence with respect to the reasonableness of the amount of the tmi expenses and that the burden_of_proof on that issue should shift to respondent under sec_7491 we disagree petitioners have not shown that they satisfied the sec_7491 and b requirements to substantiate any item maintain all required records and cooperate with respondent’s reasonable requests moreover petitioner’s untimely assertion in their reply brief has prejudiced respondent’s ability to present evidence regarding whether petitioners satisfied the requirements of sec_7491 see estate of aronson v commissioner tcmemo_2003_189 for the foregoing reasons we conclude that sec_7491 does not shift the burden_of_proof to respondent on the issue of the reasonableness of the tmi expensesdollar_figure moreover we note that we base our findings_of_fact on the preponderance_of_the_evidence in the record and not upon any allocation of the burden_of_proof respondent concedes having the burden of production pursuant to sec_7491 with respect to mr menard’s liability for the sec_6662 accuracy-related penaltydollar_figure ii deductibility of compensation paid to mr menard sec_162 provides that a taxpayer may deduct as an ordinary and necessary business_expense a reasonable allowance 29even if sec_7491 operated to shift the burden_of_proof to respondent in this case the record establishes facts sufficient to support our conclusions regarding the tmi issue accordingly sec_7491 does not place the burden of production on the commissioner when the taxpayer is a corporation for salaries or other compensation_for_personal_services actually rendered thus compensation is deductible only if reasonable in amount and paid_or_incurred for services actually rendered see sec_1_162-7 income_tax regs which provides that the test of deductibility in the case of compensation payments is whether they are reasonable and are in fact payments purely for services whether amounts paid as wages are reasonable_compensation for services rendered is a question of fact to be decided on the basis of the facts and circumstances of each case 95_tc_525 affd 965_f2d_1038 11th cir petitioners contend that menards is entitled to deduct the full amount of mr menard’s compensation as an ordinary and necessary business_expense under sec_162 in contrast respondent asserts that dollar_figure of mr menard’s compensation is a disguised_dividend a scope of the notice_of_deficiency according to petitioners the language in the notice_of_deficiency explaining respondent’s determination that a portion of mr menard’s compensation was unreasonable and excessive did not encompass respondent’s theory that the excess compensation was a disguised_dividend petitioners contend that the language referred only to respondent’s determination that the amount of mr menard’s compensation was unreasonable as a result petitioners assert respondent’s disguised_dividend theory constituted a new_matter raised for the first time in respondent’s trial memorandum and surprised and prejudiced petitionersdollar_figure respondent on the other hand contends that the language in the notice_of_deficiency though stated with brevity permitted respondent to rely on all theories consistent with the code section under which the deficiency was determined according to respondent the phrase unreasonable and excessive clearly implies sec_162 respondent points to the petition’s description of mr menard’s compensation as an ordinary and necessary business expenditure as evidence that menards knew the notice implicated sec_162 in addition respondent cites 503_f2d_359 9th cir affg tcmemo_1971_200 in which the taxpayer raised a similar argument in nor-cal adjusters the notice_of_deficiency stated that the 31a theory constitutes a new_matter if it alters the original deficiency or requires the presentation of different evidence 93_tc_500 a new_theory that merely clarifies or develops the original determination is not a new_matter and does not shift the burden_of_proof to the commissioner id see also 112_tc_183 77_tc_881 if the commissioner fails to notify the taxpayer in the notice_of_deficiency or the pleadings with respect to a particular theory and causes harm or prejudice to the taxpayer in the preparation of his case the commissioner may not rely on that theory 89_tc_689 officers’ compensation was ‘excessive’ and ‘ exceeded a reasonable allowance for salaries or other compensation_for_personal_services actually rendered within the ambit of sec_162 ’ id pincite the court_of_appeals for the ninth circuit concluded that the notice’s language apprised the taxpayer of the code section at issue sec_162 and emphasized that the test of sec_162 is two-pronged requiring that compensation be reasonable and for personal services actually rendered id pincite unlike the notice_of_deficiency at issue in nor-cal adjusters the notice in the present case did not expressly refer to sec_162 or make a specific determination as to whether mr menard’s compensation was for personal services actually rendered even so in a recent case we indicated that respondent need not specifically state the disguised_dividend theory in the notice_of_deficiency in e j harrison sons inc v commissioner tcmemo_2003_239 the commissioner determined that the amounts the taxpayer deducted for compensation paid to its president were unreasonable and excessive dollar_figure for the first time on brief the commissioner argued that the disallowed amounts were a disguised_dividend 32our opinion in e j harrison sons inc v commissioner tcmemo_2003_239 did not excerpt the language from the notice_of_deficiency that explained the commissioner’s disallowance of deductions for officer compensation although the taxpayer did not contend that the disguised_dividend argument constituted a new_matter citing nor-cal adjusters we noted that we would have rejected any such argument see e j harrison sons inc v commissioner supra we agree with respondent that the notice_of_deficiency was broad enough to encompass a disguised_dividend theory the phrase unreasonable and excessive implicitly invoked sec_162 which expressly provides that the compensation must be for personal services actually rendered see also sec_1 a income_tax regs which confirms that there is a single test for deductibility of compensation that examines whether the payments were reasonable and in fact were payments purely for services moreover menards’s characterization in its petition of mr menard’s compensation as an ordinary and necessary business expenditure which respondent then denied in the answer demonstrated menards’s understanding that sec_162 was involved see 731_f2d_1417 9th cir taxpayer’s comprehension of the theories encompassed by the notice’s language was evident in the pleadings affg 79_tc_714 for the above reasons therefore we conclude that the notices of deficiency were sufficient to raise both the reasonableness and purely for services prongs of the sec_162 test for deductibility of the compensation at issue and that petitioners were neither prejudiced nor surprised by respondent’s argument b reasonableness of the amount of compensation the independent_investor_test under sec_162 the first prong of the test for the deductibility of compensation requires that the amount of compensation be reasonable petitioners and respondent agree that the independent_investor_test of 196_f3d_833 7th cir revg heitz v commissioner tcmemo_1998_220 applies to our analysis of reasonableness see 54_tc_742 holding that we must follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone affd 445_f2d_985 10th cir in exacto spring corp the court_of_appeals for the seventh circuit rejected the multifactor test used by this court and several courts of appeal sec_33 to decide whether compensation is reasonable and in its place adopted the independent investor 33see eg 85_f3d_950 2d cir affg tcmemo_1995_128 819_f2d_1315 5th cir affg tcmemo_1985_267 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 528_f2d_176 10th cir affg 61_tc_564 178_f2d_115 6th cir affg a memorandum opinion of this court test under the independent_investor_test as adopted by the court_of_appeals for the seventh circuit if a hypothetical independent investor would consider the rate of return on his investment in the taxpayer corporation a far higher return than he had any reason to expect the compensation paid to the corporation’s ceo is presumptively reasonable id pincite this presumption of reasonableness may be rebutted however if an extraordinary event was responsible for the company’s profitability or if the executive’s position was merely titular and his job was actually performed by someone else id on brief respondent conceded that mr menard’s compensation satisfied the independent_investor_test although we agree with respondent that mr menard’s compensation satisfies the independent_investor_test as articulated in exacto spring corp our inquiry into whether the compensation was reasonable in amount does not end theredollar_figure in 34respondent conceded in his posttrial brief that the rate of return generated by menards for the tye was sufficient to satisfy the independent_investor_test and did not argue that the presumption created thereby was rebutted by evidence that the compensation paid to mr menard was substantially and unreasonably higher than the compensation paid to ceos in comparable companies respondent chose instead to argue only that the disallowed portion of mr menard’s compensation was a disguised_dividend it is within our discretion to accept or reject a concession 105_tc_436 citing 79_tc_668 and 67_tc_599 we may accept a concession or choose to decide the underlying substantive issues as justice requires id because we believe continued exacto spring corp the court_of_appeals for the seventh circuit did not address the factual situation now before us where the investors’ rate of return on their investment generated by the taxpayer corporation a closely_held_corporation is sufficient to create a rebuttable_presumption that the compensation paid to the corporation’s ceo is reasonable but the compensation paid_by the taxpayer corporation to its ceo substantially exceeded the compensation paid_by comparable publicly traded corporations to their ceos we turn to the opinion of the court_of_appeals for the seventh circuit in exacto spring corp for guidance in exacto spring corp v commissioner supra pincite the court_of_appeals for the seventh circuit stated as follows in the case of a publicly held company where the salaries of the highest executives are fixed by a board_of directors that those executives do not control the danger of siphoning corporate earnings to executives in the form of salary is not acute the danger is much greater in the case of a closely_held_corporation in which ownership and management tend to coincide unfortunately as the opinion of the tax_court in this case illustrates judges are not competent to decide what business executives are worth implicit in the above statement is the apparent belief of the court_of_appeals for the seventh circuit that compensation of a continued that we are required by sec_1_162-7 income_tax regs to consider evidence of how the marketplace values the services of comparably situated executives in deciding whether the presumption of reasonableness has been rebutted we shall treat respondent’s concession as a concession that a presumption of reasonableness arose and evaluate the evidence in deciding whether mr menard’s compensation was reasonable ceo fixed by an independent board_of directors of a publicly traded company is more_likely_than_not to represent legitimate compensation established by the marketplace and not disguised dividends although the court_of_appeals for the seventh circuit made it abundantly clear in exacto spring corp that a trial_court should not ordinarily second-guess a corporation’s decision regarding the compensation of its ceo as long as a satisfactory rate of return on investment adjusted for risk is obtained for shareholders the court_of_appeals for the seventh circuit did not extend the same criticism to the marketplace in fact the court_of_appeals for the seventh circuit acknowledged the reliability of compensation decisions by publicly traded corporations but apparently was not presented with nor did it decide whether evidence that comparable publicly traded companies paid substantially less compensation to their ceos was sufficient to rebut the presumption of reasonableness that attaches to the compensation paid to a ceo of a closely_held_corporation like the one in this case to answer the question we turn to sec_1_162-7 income_tax regs which provides in any event the allowance for the compensation paid may not exceed what is reasonable under all the circumstances it is in general just to assume that reasonable and true compensation is only such amount as would ordinarily be paid for like services by like enterprises under like circumstances the court_of_appeals for the seventh circuit did not discuss the above-quoted regulation in exacto spring corp v commissioner supra or declare it invalid neither party in this case has challenged the regulation or argued that it exceeds the treasury’s delegated authority to construe sec_162 treasury regulations constitute contemporaneous constructions by those charged with administration of these statutes which should not be overruled except for weighty reasons 333_us_496 citing 282_us_375 see also 611_f2d_1192 7th cir it is well established that the regulations must be given great weight absent a showing that they are unreasonable or inconsistent with congressional intent 85_tc_1031 affd 825_f2d_241 9th cir as we read sec_1_162-7 income_tax regs we are required to consider evidence of compensation paid to ceos in comparable companies when such evidence is introduced to show the reasonableness or unreasonableness of a ceo’s compensation because each of the parties offered expert testimony on the reasonableness of mr menard’s compensation that relied upon data from publicly traded companies that the parties agreed are comparable we must consider such evidence in deciding whether the presumption of reasonableness that respondent has conceded arose from menards’s rate of return on its shareholders’ investment for tye has been rebutted accordingly we shall review the parties’ experts’ comparisons of mr menard’s compensation to compensation paid to ceos by comparable publicly traded companies and consider them in deciding whether mr menard’s salary for was reasonable within the meaning of sec_162 expert reports at trial petitioner and respondent presented expert testimony comparing mr menard’s compensation with the compensation paid to ceos in comparable companies in reviewing the conclusions of each expert we may accept or reject the testimony according to our own judgment and we may be selective in deciding what parts of the experts’ opinions if any we accept see 86_tc_547 a petitioners’ expert petitioners’ expert on valuing ceo compensation was craig rowley vice president of national retail practice of hay group inc an international management consulting firm known for compensation analysis and design i comparable companies for purposes of comparing mr menard’s compensation with that of similarly situated executives mr rowley selected a comparison group of publicly traded companies that sold hard goods products experienced sustained sales growth and profitability between and and attained dollar_figure billion in annual revenue by the following companies met these criteria barnes noble best buy borders circuit city cvs home depot kohl’s lowe’s staples target wal-mart and walgreen ii proxy statements using the comparison group companies’ proxy statements filed with the securities_and_exchange_commission sec for through mr rowley obtained compensation data with respect to salaries bonuses and long-term incentives lti dollar_figure to better reflect compensation_for services rendered mr rowley examined the comparable companies’ proxy statements for tye in his analysis of compensation_for tye dollar_figure according to mr rowley companies do not make variable compensation decisions before the end of the fiscal_year and stock_options shown on the proxy statements as granted in tye actually compensated executives for services performed in tye 35all but two of the companies in mr rowley’s comparison group compensated their ceos with long-term incentives in the form of stock_options and or restricted_stock awards 36for comparison companies with fiscal years ending in date however because menards’s fiscal_year ended in date mr rowley used the comparison companies’ tye proxy statements iii lti valuation methodology in his analysis of the comparison group’s proxy statements mr rowley used a formula for valuing lti compensation that he referred to as the growth model according to mr rowley the growth model projects the actual as opposed to the theoretical value of lti compensation that a ceo will receive pursuant to the growth model first mr rowley assumed that the stock prices would appreciate from the original grant price at a 10-percent annual rate mr rowley derived the 10-percent growth rate from an sec proxy statement instruction which requires that companies report the potential realizable value of stock_option grant sec_37 at both 5-percent and 10-percent appreciation rates see c f_r sec c vi a because the comparison group contained only high- performing companies and the stock market had a 15-percent growth rate during the period mr rowley explained he opted for the 10-percent growth rate secondly mr rowley assumed that the recipient would hold the stock for the typical year term and calculated the lti compensation value lastly mr rowley discounted the lti compensation value to its present_value using 37on their proxy statements companies may substitute the potential realizable value of the stock_option grants with the present_value of the grants under any option-pricing model see c f_r sec c vi b 38according to mr rowley most long-term incentive_stock_option grants are for a period of years the applicable treasury rate mr rowley did not discount for future dividend payments or the possibility that the options may not be exerciseddollar_figure iv mr rowley’s conclusion in mr rowley’s opinion after conducting a financial analysis of menards and the comparison group companies a ceo of mr menard’s talents and results would be paid at the 90th percentile or higher according to the financial analysis menards performed in the 90th percentile with respect to its return on equity return on assets and return on capital and below the 10th percentile with respect to average debt mr rowley concluded that menards would want to reward mr menard for the company’s increased market share in home improvement sale sec_40 and high sustained earnings by compensating mr menard at or above the 90th percentile combining each ceo’s salary bonus and lti to arrive at total direct compensation mr rowley computed 25th 50th 75th and 90th percentile categories of dollar_figure dollar_figure dollar_figure and dollar_figure respectively according to these 39in support of his decision against discounting for dividends or forfeiture mr rowley testified that ceos don’t think about dividends and stay in their positions for a long time and hold onto their options 40mr rowley based his conclusion that menards increased its market share on menards’s substantial increase in sales and multiple new store openings over the years numbers mr menard’s compensation exceeded the 90th percentile of total direct ceo compensation_for tye dollar_figure b respondent’s expert respondent’s expert on valuing ceo compensation was dr scott d hakala principal cbiz valuation group inc dr hakala has testified previously before this court as a reasonable_compensation expert see eg brewer quality homes inc v commissioner tcmemo_2003_200 i comparable companies for his analysis dr hakala selected a comparison group and divided it into two sets the first set comprised the other two major home improvement retail chains home depot and lowe’s which dr hakala described as directly comparable to menards the second set contained seven major retail chains with somewhat similar operating characteristics as menards dollar general kohl’s may department stores office depot staples target and tjx ii proxy statements instead of using tye proxy statements for analyzing tye compensation dr hakala extracted data from tye proxy 41mr rowley also compared mr menard’s compensation to leading u s retailers using the hay retail industry senior executive_remuneration survey because petitioners failed to establish that these surveyed companies are comparable to menards we do not consider this portion of mr rowley’s analysis statements dr hakala believed that the tye proxy statements reflected compensation_for services performed in tye iii lti valuation methodology in contrast with mr rowley’s approach to valuing lti compensation dr hakala used the black-scholes option-pricing model black-scholes to determine the theoretical value of the stock_options both mr rowley and dr hakala agree that black- scholes is a method for valuing stock_options generally accepted by valuation experts to arrive at the values of the stock_options dr hakala considered the following five black-scholes variables underlying stock price exercise price volatility risk-free interest rate and time to expiration of the option after computing the black-scholes values of the stock_options dr hakala took a 50-percent discount to arrive at a market_value according to dr hakala as a result of certain black-scholes assumptions for example the assumption that investors are risk-neutral black-scholes artificially inflates stock_option values in reality dr hakala explained ceos are risk averse and exercise their options early or due to death disability retirement resignation or termination forfeit 42see black scholes the pricing of options and corporate liabilities j pol econ their options dr hakala also intended that the 50-percent discount account for the restriction on transferability of employee stock_options next dr hakala calculated a 3-year moving average of the stock options’ discounted black-scholes values in order to smooth out the volatility between varying magnitudes of options awarded in different years dollar_figure dr hakala based his decision to use the moving average on the financial_accounting standards board’s statement of financial_accounting standards sfas no according to dr hakala sfas no requires proration of stock_option values over the vesting period and as a result reflects stock_option values over a continued period of performance iv dr hakala’s conclusion in dr hakala’s opinion mr menard’s compensation was dramatically higher than compensation paid to the ceos of the comparison group companies although menards performed comparatively well with respect to growth and profit margins in tye mr menard’s compensation was in dr hakala’s opinion approximately seven times higher than the average of home depot’s and lowe’s ceos’ compensation and significantly higher than the 43for example when computing the value of stock_options granted in tye dr hakala averaged the discounted black- scholes values for the stock_options granted in tye tye and tye compensation paid to target’s ceo accordingly dr hakala concluded that mr menard’s compensation was not reasonabledollar_figure the parties’ criticisms of the expert reports a comparable companies petitioners object to the inclusion in dr hakala’s comparison group of dollar general may department stores office depot and tjx petitioners assert that those four companies did not sell hard goods products experience sustained sales growth and profitability from through or attain dollar_figure billion in revenue by in criticism of petitioners’ comparison group companies at trial respondent established that when mr rowley selected comparable companies based on sustained sales growth and profitability between and he did not make certain that the same ceo ran the comparison group companies for the entire period mr rowley testified that he was certain only that home depot and staples had the same ceo for the period but emphasized that ceo continuity was not necessary for purposes of understanding the market 44dr hakala also compared mr menard’s compensation to the watson wyatt executive compensation survey a market survey which compiles compensation data for various industries respondent has not established that the surveyed companies are comparable to menards accordingly we reject this portion of dr hakala’s analysis b proxy statements with respect to the proxy statements for the comparison group companies the parties are unable to agree on the appropriate fiscal_year for analyzing ceo compensation_for tye petitioners assert that the tye compensation data applies whereas respondent insists on using the tye compensation information in support of their position petitioners rely solely on the credibility of mr rowley from his representation of retailers throughout the united_states mr rowley found that most retailers compensate their ceos for services rendered during a particular fiscal_year by awarding lti shortly after the beginning of the next fiscal_year for this reason mr rowley assumed that compensation reported on the tye proxy statements was awarded for tye services and used the tye proxy statement compensation data in his analysis of tye similarly respondent relies on the credibility of dr hakala who asserted that mr rowley should have used the tye proxy statements respondent disagrees with mr rowley’s interpretation of the proxy statements and emphasizes that mr menard’s bonus for his performance during tye was awarded to mr menard in and intended as compensation_for that year c lti compensation valuation methodology alleging that dr hakala’s valuation method combining black-scholes a 50-percent discount for risk aversion and a year moving average was fatally flawed and grossly undervalued the lti compensation petitioners urge us to adopt mr rowley’s valuation methodology first petitioners assert that black-scholes is incapable of predicting actual gains with respect to lti compensation and that it understates the value of stock_options by placing a high premium on volatility and discounting the value of successful companies with sustained growth calling dr hakala’s use of a 50-percent discount for risk aversion arbitrary petitioners claim that this approach fails to differentiate between long-term ceos and other executives lastly petitioners object to dr hakala’s use of a 3-year moving average arguing that it produced a significantly lower value for the lti compensation by combining substantially less successful years with tye in contrast respondent asserts that we should adopt dr hakala’s valuation methodology and entirely disregard mr rowley’s use of the growth model at trial dr hakala testified that the growth model is not a generally accepted method for valuing stock_options and questioned whether any valuation expert would accept mr rowley’s methodology respondent offers several specific criticisms of mr rowley’s valuation method first respondent criticizes mr rowley’s failure to consider restrictions on the time before exercise of the options arguing that this omission artificially inflated the stock options’ values secondly respondent challenges as unsubstantiated mr rowley’s assumption that the underlying stock would appreciate at an annual rate of percent over a 10-year period and that the ceos would hold the options for a full years respondent also argues that mr rowley inappropriately obtained the 10-percent appreciation rate from sec proxy statement filing instructions that are unrelated to the valuation of stock_options finally respondent criticizes mr rowley’s methodology for refusing to take the possibility of dividends into account even though the payment of dividends decreases a corporation’s value and results in a corresponding decrease in stock_option value analysis a comparable companies although mr rowley and dr hakala used several different companies in their respective comparison groups the two experts agreed that five companies were comparable to menards home depot kohl’s lowe’s staples and target on brief respondent stated that the five companies are probably a sufficient sample for comparing ceo compensation on the basis of the experts’ agreement with respect to the five companies listed above and the lack of evidence establishing that the other companies are truly comparable to menards we consider only ceo compensation paid_by home depot kohl’s lowe’s staples and target b proxy statement sec_45 we disagree with petitioners’ contention that the comparison group companies’ tye proxy statements reported compensation paid for tye services the sec standard instructions the sec instructions for filing proxy statements provide that if the ceo served in that capacity during any part of a fiscal_year with respect to which information is required information should be provided as to all of his or her compensation_for the full fiscal_year c f_r sec a emphasis added furthermore the sec instructions for the proxy statement’s summary compensation table state that the table shall include executive compensation earned by the named executive officer during the fiscal_year covered c f_r sec b iii emphasis added even assuming that mr rowley is correct that companies do not make their decisions with respect to bonuses and lti compensation until a few months after the beginning of the next fiscal_year the bonuses and lti 45in the past we have permitted the use of sec proxy statement data for the comparison of an executive’s compensation to comparable companies’ executives’ compensation see 121_tc_168 intended as compensation_for tye would be reported on the tye proxy statements pursuant to the sec instructions accordingly we accept dr hakala’s compensation figures taken from the tye proxy statements c lti compensation valuation methodology in defense of mr rowley’s valuation methodology petitioners cite articles in the american compensation association journaldollar_figure though the articles lend support to the existence of mr rowley’s growth model we are not persuaded that the model is generally accepted by valuation experts or that it provides a reasonably accurate value for the lti compensation petitioners have failed to establish that mr rowley’s selection of a 10-year period until exercise of the options and a percent growth rate was appropriate we find it particularly troublesome that mr rowley derived the 10-percent growth rate from the sec instructions for reporting potential realizable value of stock_options at trial mr rowley admitted and dr hakala confirmed that the sec requirement is actually intended to illustrate amounts that executives can earn on stock_options at a 10-percent growth rate and is not a rule for valuing stock_options 46see eg buyniski silver determining the compensation value of stock_options am comp association j date contrasting black-scholes with another model similar to mr rowley’s growth model called the present_value of expected gain after reviewing both experts’ methodologies we conclude that black-scholes is a more credible stock_option valuation method than the growth model unlike mr rowley’s growth model black-scholes accounts for the effects of dividends and volatility on the stock options’ values moreover generally_accepted_accounting_principles support the use of black-scholes for valuing stock_options for example paragraph of sfas no requires for financial reporting purposes that companies use a fair value method_of_accounting such as black-scholes to estimate the companies’ stock_option expensesdollar_figure furthermore we disagree with petitioners’ contention that black-scholes understates the options’ values considering that black-scholes does not account for transfer restrictions vesting periods or the risk of forfeiture black-scholes more likely overstates the options’ values in support of dr hakala’s decision to alter the black- scholes value by taking a 50-percent discount for risk aversion respondent cites articles in accounting journals that describe the valuation approach of sfas no and discuss the prevalence and implications of forfeiture and early exercise of employee 47paragraph of sfas no actually recommends a slightly modified version of black-scholes in that the sfas no model replaces the actual-time-to-expiration variable with the expected life of the option in paragraph sfas no explains that this substitution reflects the restrictions on transferability of employee stock_options stock optionsdollar_figure in addition at trial dr hakala testified that due to risk aversion vesting periods and early terminations most executives do not wait years to exercise their options and as a result on average realize only one-half of the black-scholes value dr hakala based this opinion on academic studies and his own personal research on insider trading and executive options in rebuttal mr rowley testified that in his experience ceos of retail companies do not exercise their options early or allow them to lapse although we find it difficult to believe as mr rowley suggests that ceos of retail companies never forfeit their stock_options we cannot agree with respondent that a 50-percent discount of the black-scholes value is appropriate other than dr hakala’s personal observations respondent has not introduced any evidence establishing that valuation experts would apply a discount as large a sec_50 percent to account for risk aversion the articles cited by respondent do not recommend a 50-percent discount and in dr hakala’s report he did not substantiate his choice of a 50-percent discount over other possible discounts moreover dr hakala did not consider the comparison group companies’ own exercise and forfeiture patterns even if as dr hakala testified employee stock_options generally realize 48see eg botosan plumlee stock_option expense the sword of damocles revealed acct horizon sec_311 date only one-half of their black-scholes value here we are not dealing with companies in general we are examining a group of companies that are comparable to menards and dr hakala should have focused his valuation on those companies after rejecting the 50-percent discount for the foregoing reasons the record leaves us with no alternative but to move on to our review of the 3-year moving average though intended to justify the 3-year moving average dr hakala’s report and trial testimony establish only that the options’ values should be prorated over the options’ vesting periods at trial dr hakala explained that he based the 3-year moving average on the recommendation in sfas no to prorate over the vesting period and in his report he stated that the 3-year moving average was in line with the vesting_schedules underlying the options ignoring the obvious chronological inconsistency in the latter justification a 3-year moving average of options awarded in tye tye and tye is still quite different from prorating the stock options’ values over the vesting period as noted by petitioners a 3-year moving average combines potentially less successful previous years with the tye options’ values furthermore the 3-year moving average does not treat the options as only partially vested in the first year in the absence of evidence to substantiate the 3-year moving average we must reject this portion of dr hakala’s valuation methodology conclusion after evaluating both experts’ valuation methodologies in light of the record we now compare mr menard’s tye compensation to the black-scholes values of compensation paid in tye to ceos of home depot kohl’s lowe’s staples and target with one exception we use dr hakala’s black-scholes stock_option values computed before discounts the comparison group companies compensated their ceos for services performed in tye in the following amounts company home depot kohl’s lowe’s staples target compensation 1dollar_figure big_number big_number big_number big_number 1home depot did not compensate its ceo with stock_options or restricted_stock awards 49pursuant to rule of the federal rules of evidence we take judicial_notice of the tye proxy statements filed with the securities_and_exchange_commission to the extent that they represent reported compensation_for tye target’s proxy statement for its tye reported that the options awarded to the ceo for that year included all options that would be granted to the ceo over a 3-year period accordingly for the black-scholes value of target’s ceo’s stock_options in tye we use only one-third of the value that dr hakala computed mr menard’s compensation of dollar_figure is nearly two times higher than target’s ceo’s compensation more than three times higher than staples’s and lowe’s ceos’ compensation more than four times higher than kohl’s ceo’s compensation and more than seven times higher than home depot’s ceo’s compensation after comparing mr menard’s compensation to the comparison group companies’ ceos’ compensation we conclude that mr menard’s compensation substantially exceeded the compensation paid_by comparable publicly traded companies to their ceos and such evidence was sufficient to rebut the presumption of reasonableness created by menards’s rate of return on investment consequently we examine the total record to decide what portion of mr menard’s compensation was reasonable in his report mr rowley asserted that menards’s performance in tye demonstrated that mr menard’s compensation should be at or above the 90th percentile of the comparison group companies’ compensation we disagree nothing in the record suggests that for a company of menards’s size and growth compensating mr menard at or above the 90th percentile is reasonable even so certain measures of menards’s performance relied upon by dr hakala and mr rowley in their reports and reproduced in the appendix to this opinion indicate that mr menard’s compensation should be much higher than the dollar_figure that respondent allowed we now must compare menards’s performance to the comparison group companies’ performances to determine how the marketplace valued services comparable to those provided to menards by mr menard during tye and to decide what portion of mr menard’s compensation was reasonable within the marketplace see exacto spring corp v commissioner f 3d pincite sec_1_162-7 income_tax regs although comparisons to kohl’s staples and target are helpful to an extent we can more accurately gauge a reasonable amount of compensation_for mr menard by focusing on how menards compared to its direct competitors in home improvement retailing home depot and lowe’s during tye in his report dr hakala described home depot and lowe’s as directly comparable to menards similarly while contrasting menards’s performance during tye with home depot’s and lowe’s performances petitioners characterized the two companies as menards’s closest competitors in tye home depot lowe’s and menards had gross revenue revenue growth and net_income as follows company gross revenue revenue growth net_income home depot lowe’s menard sec_1dollar_figure6 dollar_figure0 1all dollar amounts are in billions and have been rounded to the nearest million 2a slight discrepancy existed between mr rowley’s and dr hakala’s numbers for the value of menards’s net_income for tye see appendix after comparing the expert reports to menards’s tye financial statement we accept the net_income value as contained in mr rowley’s report across all three measures menards performed in third place in contrast however menards had the highest return on equity and return on assets of its direct competitors return on return on company equity assets menards home depot lowe’s 50mr rowley calculated the companies’ returns on beginning shareholders’ equity average shareholders’ equity and average assets but did not explain how he arrived at those numbers or why he used such variations on return on equity additionally petitioners’ expert on investor returns john gilbertson of goldman sachs co calculated returns on beginning shareholders’ equity average shareholders’ equity beginning assets and average assets although mr gilbertson explained how he arrived at those numbers other than stating his rationale for emphasizing the return on average shareholders’ equity over the return on beginning shareholders’ equity mr gilbertson did not explain why he used these variations on return on equity and return on assets in the absence of credible_evidence to explain the calculations made by petitioners’ experts we shall rely on dr hakala’s values computed for the companies’ return on equity and return on assets ultimately when compared to home depot and lowe’s during tye menards was a small company that experienced less substantial revenue growth but generated a comparatively high return on equity considering the emphasis of the court_of_appeals for the seventh circuit on investors’ returns in exacto spring corp v commissioner supra pincite in arriving at a reasonable amount of compensation we attribute the most importance to menards’s comparatively high return on equity we conclude therefore that as the home improvement retailer with the highest return on equity menards’s ceo’s compensation should be the highest value within the range of its direct competitors’ ceos’ compensation although home depot generated a higher return on equity than lowe’s did during tye the amount of compensation that the ceo of lowe’s received was approximately dollar_figure times higher than the amount of compensation that home depot’s ceo received due to this lack of correlation between the rates of return on equity and the ceo compensation of menards’s direct competitors we calculate a reasonable amount of compensation_for mr menard in the following manner hd ror dollar_figure hd comp m ror dollar_figure m comp m comp dollar_figure x dollar_figure dollar_figure consequently menards is entitled to deduct dollar_figure as compensation paid to mr menard during tye c compensation_for services actually rendered although we have concluded that only a portion of mr menard’s compensation was reasonable in amount as an alternative basis for our decision we now consider whether mr menard’s compensation was payment for services actually rendered in cases involving a closely_held_corporation compensation paid to a shareholder-employee is not the product of arm’s-length bargaining and deserves special scrutiny 500_f2d_148 8th cir affg tcmemo_1973_130 see also exacto spring corp v commissioner supra pincite this is particularly so in this case because the board_of directors consisted of mr menard mr menard’s brother l menard and mr rasmussen who depended on mr menard for his own annual bonus respondent contends that dollar_figure of mr menard’s compensation was a disguised_dividend in exacto spring corp v commissioner f 3d pincite the court_of_appeals for the seventh circuit stated that the primary purpose of sec_162 is to prevent corporations from disguising dividends as salary the court_of_appeals for the seventh circuit explained that in addition to satisfying the independent_investor_test for compensation to qualify as a deductible business_expense the compensation must be a bona_fide expense id pincite the court_of_appeals for the seventh circuit described as material to this inquiry any evidence showing that the company did not in fact intend to pay the ceo that amount as salary that the ceo’s salary really did include a concealed dividend though it need not have id a taxpayer’s intent with respect to the payment of compensation is a question of fact that we decide on the basis of the facts and circumstances of the case 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir compensatory intent is subjective and difficult to prove 187_f3d_1116 9th cir affg tcmemo_1997_300 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 if the commissioner introduces evidence suggesting that the compensation was a disguised_dividend even if the payment was reasonable in amount we inquire into whether the taxpayer had a compensatory purpose for the payment o s c associates inc v commissioner supra pincite elliotts inc v commissioner supra pincite4 the taxpayer’s failure to pay dividends since its formation alone is not sufficient evidence of a disguised_dividend elliotts inc v commissioner supra pincite however the presence of the following six factors indicates that compensation was not intended for personal services rendered bonuses paid in exact proportion to officers’ shareholdings payments made in lump sums rather than as the services were rendered a complete absence of formal dividend distributions by an expanding corporation a completely unstructured bonus system lacking relation to services performed consistently negligible taxable corporate income and bonus payments made only to the officer- shareholders see o s c associates inc v commissioner supra pincite nor-cal adjusters v commissioner f 2d pincite wagner constr inc v commissioner tcmemo_2001_160 although not all six factors from the list supra are present with respect to mr menard’s compensation other factors demonstrate that a portion of mr menard’s compensation was a disguised_dividend one relevant factor is that menards has never paid a dividend despite its tremendous growth over the yearsdollar_figure in addition menards paid the 5-percent bonus in one 51during tye mr menard was the only officer- shareholder who received a bonus chris menard was a class b shareholder but the record does not indicate whether he received a bonus during tye additionally during tye although other executives received bonuses mr menard’s bonus was firmly set pincite percent of menards’s net_income before taxes and the record contains no evidence that menards had consistently negligible taxable_income 52we recognize that in 196_f3d_833 7th cir revg heitz v commissioner tcmemo_1998_220 in rejecting the multifactor test the court_of_appeals for the seventh circuit observed that the low level continued lump sum rather than as mr menard performed services perhaps more problematic this lump-sum payment was practically no different from a dividend a profit-based yearend bonus paid to the majority shareholder-officerdollar_figure see 85_f3d_950 n 2d cir affg tcmemo_1995_128 we also find significant mr menard’s agreement to reimburse menards for any portion of the 5-percent bonus disallowed as a deduction such reimbursement clauses suggest that the taxpayer had preexisting knowledge that the compensation may not satisfy sec_162 and lead to the inference that the compensation was intended in part as a disguised_dividend see charles schneider co v commissioner f 2d pincite saia elec inc v commissioner tcmemo_1974_290 affd without published opinion 536_f2d_388 5th cir petitioners assert that menards intended mr menard’s salary and the 5-percent bonus as compensation purely for his services continued of dividends_paid by the taxpayer did not constitute evidence that the ceo’s compensation was unreasonable for purposes of the first prong of sec_162 however the court_of_appeals for the seventh circuit did not also reject this factor for purposes of determining whether the compensation was intended for personal services actually rendered see exacto spring corp v commissioner supra pincite see also sec_162 53we note that mr menard was also one of the three directors who approved the 5-percent bonus according to petitioners menards’s growth and performance were due to the foresight hard work experience skill decision making ability and energy of mr menard with the 5-percent bonus petitioners argue menards intended to establish a consistent method for determining mr menard’s variable compensation based on his efforts and the company’s resulting success even though mr menard’s hard work contributed greatly to menards’s success and as a result of that success the 5-percent bonus generally increased each year we disagree with petitioners that this arrangement evinces an intent to compensate although incentive compensation may encourage nonshareholder employees to put forth their best efforts a majority shareholder invested in the company to the extent of mr menard does not need the incentive see charles schneider co v commissioner supra pincite when large shareholders base their compensation on a percentage of the company’s income the arrangement may suggest an attempt to distribute profits without declaring a dividend see hampton corp v commissioner tcmemo_1964_150 affd aftr 2d ustc par 9th cir contrary to petitioners’ argument the board’s decision made during the preceding fiscal_year to designate the 5-percent bonus as mr menard’s compensation_for tye does not insulate petitioners from the conclusion that menards intended to distribute profits with a corporation as successful and profitable as menards at the time of the board’s resolution barring some unforeseen catastrophe the board could count on mr menard’s receiving a sizable bonus in tye pursuant to the formula moreover the failure of the board whose members were menard employees and or family members of mr menard’s to make any effort to ascertain the market_value of comparable corporate executives or to periodically evaluate the formula as a gauge of reasonable_compensation reinforces the impression that it was used to enable mr menard to claim an extravagant bonus unrelated to the actual market_value of his services as a corporate ceo on the basis of the evidence discussed supra we conclude that mr menard’s compensation was not intended entirely for personal services rendered and contained a distribution of profits any amount in excess of dollar_figure is unreasonable and a disguised_dividend see supra pp accordingly we hold that menards is entitled to deduct dollar_figure as an ordinary and necessary business_expense pursuant to sec_162 iii deductibility of the tmi expenses sec_162 provides a deduction for ordinary and necessary expenses that a taxpayer pays or incurs during the taxable_year in carrying_on_a_trade_or_business a taxpayer must maintain books of account or records sufficient to establish the amount of the deductions see sec_6001 sec_1_6001-1 income_tax regs sec_162 requires a taxpayer to prove that the expenses deducted were paid_or_incurred during the taxable_year were incurred to carry on the taxpayer’s trade_or_business and were ordinary and necessary expenditures of the business see also 403_us_345 an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 even if an expense is ordinary and necessary however the expense is deductible only to the extent that it is reasonable in amount see 380_f2d_786 9th cir ciaravella v commissioner tcmemo_1998_31 in general a taxpayer who pays another taxpayer’s business_expenses may not treat those payments as ordinary and necessary expenses_incurred in the payor’s business see 42_tc_800 see also 319_us_590 deputy v du pont supra pincite s am gold platinum co v commissioner 8_tc_1297 affd 168_f2d_71 2d cir a responsibility for the tmi expenses--the alleged oral sponsorship agreement the parties’ positions petitioners contend that since tmi’s formation in menards and tmi have had an oral agreement that menards would sponsor tmi’s indy cars in lieu of a formal sponsorship fee petitioners explain menards agreed to pay the tmi expenses in exchange for the full benefits of a founding sponsor in contrast respondent contends that there was no oral sponsorship agreement terms of the alleged oral sponsorship agreement at trial mr menard testified that when tmi was formed in menards made an oral agreement with tmi to pay some of tmi’s racing expenses in exchange for all the benefits of the sponsorship as mr menard understood the term benefits tmi 54petitioners describe the full benefits of a founding sponsor to include the following significant prominent name identification on the race cars team uniforms transporters race car transporters pit walls and all publicity and promotional materials developed by the team and the irl hospitality at the races for menards’s suppliers customers and guests naming rights for the entries tickets access to viewing suites parking privileges name and likeness grants as well as personal appearances of the tmi drivers was required to do whatever was necessary for menards’s business such as sending drivers to appear at grand openings of menards stores menards did not specify a particular amount of tmi’s expenses that menards would pay mr menard testified but instead agreed to cover a certain group of expenses in the amount necessary to get the job done mr menard explained that he had a pretty good idea what it was going to cost analysis as respondent has pointed out the alleged oral sponsorship agreement between menards and tmi is essentially an oral agreement that mr menard made with himself as president of both companies considering the vagueness of mr menard’s description of the alleged agreement’s terms his testimony lacks credibility two menards executives l menard and mr norquist and menards’s outside accountant mr stienessen testified to having knowledge of a sponsorship agreement between menards and tmi we conclude however that the probative value of their brief and somewhat self-interested testimony55 on the matter is outweighed by the rest of the evidencedollar_figure 55the annual compensation including annual bonuses of mr l menard and mr norquist was fixed by mr menard and mr stienessen the preparer of menards’s returns depended upon mr menard for ongoing business 56we need not accept at face value a witness’s testimony that is self-interested or otherwise questionable see 227_f2d_270 5th cir affg a continued several factors contradict petitioners’ assertion that menards and tmi made an oral sponsorship agreement pursuant to which menards would pay certain tmi expenses in exchange for sponsorship benefits first tmi did not report on its tax_return or record in its books_and_records any sponsorship income from menards with the possible exception of dollar_figure for tye second tmi reported income from its other sponsors on both its tax_return and sponsorship income reports third instead of creating separate_accounts in its books_and_records identifying the tmi expenses as sponsorship fees or advertising expenses menards commingled the payments made on tmi’s behalf with menards’s other business_expenses fourth the only explanation provided for menards’s accounting_method was that menards had historically done that and menards continued that practice of what it had done in the past fifth when menards deducted the tmi expenses on its tax returns menards did not identify the deductions as sponsorship fees or advertising expenses conclusion the record contains no credible_evidence of an oral sponsorship agreement between menards and tmi moreover the continued memorandum opinion of this court dated date 221_f2d_152 8th cir affg tcmemo_1954_51 schroeder v commissioner tcmemo_1986_467 factors discussed above strongly weigh against the alleged agreement’s existence on the basis of menards’s and tmi’s behavior with respect to the accounting and reporting of the payments and expenses we conclude that menards used tmi as a means to continue menards’s participation in indy racing while shielded from liability but did not do so pursuant to an oral sponsorship agreementdollar_figure the expenses that menards paid were tmi’s expenses for which tmi was obligated b deductibility of one corporation’s payment of another corporation’s ordinary and necessary business_expense sec_58 although a corporation generally may not deduct payments of another corporation’s expenses see supra p and menards did not pay tmi’s expenses pursuant to an oral sponsorship agreement menards still may be entitled to a deduction an exception exists for cases in which the taxpayer paid the other corporation’s ordinary and necessary business_expenses in order to protect or promote the taxpayer’s own business see eg 57we note that respondent does not allege nor do we find that tmi should not be respected as a separate taxable entity on the contrary tmi was formed for a business_purpose and has carried on that business since its formation see 319_us_436 58respondent does not question whether the tmi expenses were ordinary and necessary business_expenses incurred with respect to tmi’s business 59even if the corporations were under common ownership or control the payor corporation may deduct in limited circumstances only expenditures that further its own business see oxford dev corp v commissioner tcmemo_1964_182 7_tc_779 42_bta_78 affd in part and revd in part on another issue 120_f2d_617 8th cir 35_bta_876 metro land co v commissioner tcmemo_1981_335 hudlow v commissioner tcmemo_1971_218 in 48_tc_679 we articulated a two-part test for determining whether a taxpayer’s payments are eligible for this exception the taxpayer’s primary motive for paying the expenses was to protect or promote the taxpayer’s business and the expenditures constituted ordinary and necessary expenses in the furtherance or promotion of the taxpayer’s business see also 121_tc_168 menards’s primary motive for the tmi payments regarding the first prong of the lohrke test the taxpayer must establish a direct nexus between the payment’s purpose and the taxpayer’s business see bone v commissioner tcmemo_2001_43 jrj express inc v commissioner tcmemo_1998_200 citing 606_f2d_534 5th cir accordingly we consider whether the taxpayer made the payments primarily to promote its businessdollar_figure jrj express inc provides an example of self- promotion as the taxpayer’s primary purpose in jrj express inc the taxpayer was a courier business that delivered letters and small packages from the united_states to guatemala the taxpayer’s sole shareholder’s brothers owned and controlled several guatemalan companies that made similar deliveries from guatemala to the united_states and used the same company logo as the taxpayer pursuant to an oral agreement the taxpayer paid the guatemalan companies’ inbound expenses in exchange for which the guatemalan companies printed and stuffed promotional materials advertising the taxpayer’s business in all guatemalan mail bound for u s destinations id we concluded in jrj express inc that the taxpayer’s payments were primarily intended to protect or promote the taxpayer’s delivery service because of the nature of the taxpayer’s business the promotion and marketing process was the business’s centerpiece dollar_figure through the insertion of 60another consideration under the first prong of the lohrke test not applicable to the present case is whether the taxpayer faced a ‘clear proximate danger’ and made payments ‘to protect an existing business from harm’ bone v commissioner tcmemo_2001_43 jrj express inc v commissioner tcmemo_1998_200 quoting 410_f2d_1233 61in jrj express inc v commissioner supra we also noted that due to the transient nature of many guatemalan workers in the united_states the taxpayer’s business faced a clear proximate danger if the taxpayer could not maintain a fluid continued advertisements in the guatemalan mail the taxpayer derived a substantial benefit not otherwise available which ultimately generated much of the taxpayer’s revenues that year the taxpayer’s payment of the inbound expenses had a direct nexus with the taxpayer’s business id petitioners assert that menards’s primary motive for paying the tmi expenses was to promote menards’s business and that a direct nexus existed between the purpose of the tmi payments and menards’s business although there was no oral sponsorship agreement between menards and tmi this case is similar to jrj express inc in that the taxpayer received a benefit in return for paying the other corporation’s expenses in tye menards paid the tmi expenses and for no additional fee received indy race car sponsorship benefits which like the benefits in jrj express inc were advertising and promotional benefits indy racing may not be the only form of advertising available to menards for targeting potential customers but participation in motor sports is an innovative and exciting method for generating local national and international publicity for menards’s business menards’s competitors’ decisions to become involved in motor sports also highlights it sec_61 continued mailing list through advertising stuffed in the inbound mail appeal as a form of effective advertising even though mr menard had a personal_interest in racing any personal enjoyment that he gained from menards’s involvement in motor sports was incidental to the benefits menards’s business received through its relationship with tmi long before tmi’s incorporation menards used motor sports as a way to publicize its business and continued that practice after tmi’s creation mr menard testified that menards’s intent behind the tmi payments was to have the same racing benefits as it did prior to tmi’s incorporation acquire national and international publicity through tmi’s notoriety and promote menards’s products when mr menard formed tmi and named it team menard he indelibly associated the menards stores with the indy racing team after carefully considering the evidence we conclude that to the extent we hold infra that the tmi expenses were reasonable in amount menards’s primary motive for paying the tmi expenses was to promote menards’s business menards received broad advertising exposure from its involvement with tmi the races provided opportunities for mr menard and other menards executives to network with vendors and create and maintain goodwill with customers moreover had menards not been concerned about potential liability in the event of a racing accident menards likely would not have incorporated tmi and would have continued to sponsor race cars directly whether the tmi expenses were ordinary and necessary in the furtherance of menards’s business to meet the second part of the lohrke test the taxpayer must demonstrate that the expenses were ordinary and necessary in the furtherance or promotion of the taxpayer’s business with respect to race car sponsorship expenditures we have held that to the extent the expenditures are reasonable in amount the taxpayer may deduct them as ordinary and necessary business_expenses attributable to advertising see eg ciaravella v commissioner tcmemo_1998_31 gill v commissioner tcmemo_1994_92 affd without published opinion 76_f3d_378 6th cir boomershine v commissioner tcmemo_1987_384 brallier v commissioner tcmemo_1986_42 hestnes v commissioner tcmemo_1983_727 affd without published opinion 762_f2d_1015 7th cir lang chevrolet co v commissioner tcmemo_1967_212 first however a taxpayer must show that the purpose for sponsoring the racing activity was to gain a reasonable amount of publicity for the taxpayer’s business lang chevrolet co v commissioner supra one objective indication of the taxpayer’s intent behind the racing expenditures is the reasonableness of the relationship between the amount expended for the activity compared to the amount of benefit reasonably calculated to be derived id we now consider whether the amount of menards’s expenditures was reasonably related to the amount of the benefit that menards derived petitioners contend that the tmi expenses were in the range of what a sponsor independent-third-party would pay to be a sponsor of successful cars like those owned by tmi in exchange for the benefits received by menards in support of their assertion at trial petitioners introduced expert testimony regarding the value of a race car sponsorship respondent offered a sponsorship valuation expert but the court did not recognize him as an expert for purposes of this case a petitioners’ experts petitioners’ first expert was john p caponigro president of sports management network inc smn dollar_figure smn represents champion race car drivers among other sports and entertainment industry personalities and specializes in the business side of motor sports smn’s motor sports marketing and consultation division called smn motorsports analyzes structures and negotiates sponsorship programs for the irl when valuing sponsorships mr caponigro considers factors such as the league schedule television coverage and ratings onsite attendance 62mr caponigro has been the president of smn since the company’s inception in hospitality merchandising business-to-business opportunities and special events for purposes of valuing television exposure in his expert report mr caponigro relied on indy racing yearend sponsor reports published by joyce julius and associates inc joyce julius according to mr caponigro joyce julius is the most prominent sponsorship reporting service in racing joyce julius measures and assigns a value to sponsors’ television exposure during races the measurement process involves watching videotapes of the races and recording the frequency and duration of verbal or visual references to sponsors’ names or logos in order to assign a value joyce julius then multiplies the amount of exposure time by the cost of purchasing an identical amount of television commercial timedollar_figure the joyce julius report for the irl season ranked menards fifth out of associate series and event as e sponsors with an estimated exposure value of dollar_figure for the irl season menards’s estimated exposure value was dollar_figure for a sixth-place ranking among a total of as e sponsors 63critics of joyce julius reports question whether sponsor name and logo exposure during races necessarily equates with television commercial exposure and whether the logos often pass too fleetingly on screen to make an impression on viewers in addition to television exposure in his expert report mr caponigro considered the following factors that he claimed enhance sponsorship values the prestige of participating in the indy good team performance on a consistent basis one or more drivers with star power and the extent to which a sponsor requires ancillary rights such as use of a driver’s name image and likeness finally the business opportunities afforded by sponsorships may affect the sponsorship’s value at the races sponsors develop business relationships with other participants and learn about their products and services in a more personal environment if a sponsor is in business competition with one or more other participants the sponsor may spend more on a sponsorship in order to match the size and scope of its competitors’ sponsorships in his report mr caponigro also explained the different levels of sponsorship categories mr caponigro described primary sponsors as usually the most prominent visually or most important to the program the second class of sponsors associate secondary sponsors are smaller in scope yet still 64he described the indy as equal in prominence to the world series or the super bowl and called it a memorial day tradition prominent mr caponigro estimated that irl primary and associate sponsorship values range from dollar_figure million to dollar_figure million and dollar_figure to dollar_figure million respectivelydollar_figure after reviewing the extent of menards’s involvement with tmi mr caponigro classified menards as a primary foundation66 sponsor for both and mr caponigro reached this conclusion for even though glidden had some graphic designations and positioning as would a primary sponsor on some teams and the joyce julius reports categorized glidden as the primary or team sponsor according to mr caponigro regardless of other sponsor’s logo positioning on the tmi race 65in his expert report mr caponigro combined cart with the irl to construct these sponsorship value ranges as a result we suspect that the range of values may be exaggerated cart races take place all over the world including races in europe and australia additionally the cart schedule contains more races than the irl schedule according to mr caponigro the annual irl team budgets range from dollar_figure million to dollar_figure million or higher whereas the cart budgets range from dollar_figure million to dollar_figure million or higher petitioners’ second expert cary j c agajanian also indicated that cart teams typically spend more than irl teams clearly cart teams compete on a grander scale than the irl teams require more operating funds and would need more money from sponsors to help offset the team’s operating costs we disagree with mr caponigro’s assertion that cart and the irl are similar enough to warrant frequent comparisons between the teams for purposes of valuing an irl sponsorship accordingly we disregard as irrelevant the references in his expert report to cart 66according to mr caponigro a foundation sponsor is the team’s core sponsor which maintains a continuous presence cars it was clear in the racing circles that the primary sponsor was team menard ultimately mr caponigro concluded that the range of reasonable sponsorship fee values for the sponsorship benefits menards received in each of the and irl seasons was between dollar_figure million and dollar_figure million mr caponigro decided that this range of values was reasonable based on the sponsorship benefits menards received the general price structure of comparable arrangements in the industry the exposure value menards derived and the business advantages available to menards through the racing program petitioners’ second expert on sponsorship valuation was cary j c agajanian of motorsports management international over the last years or more mr agajanian’s family has been involved in the ownership of race cars including indy cars mr agajanian has experience in race promotion race officiation sponsorship contracts and contracts between drivers and primary and secondary sponsors he has negotiated hundreds of sponsorship contracts with major corporations for name title sponsorships trackside signage television programming and racing vehicles during and mr agajanian was tony 67we assume that when he made this remark at trial mr caponigro meant that menards rather than tmi was the primary sponsor of tmi stewart’s manager and in represented mr stewart in contract litigation against mr menard like mr caponigro mr agajanian examined the and joyce julius yearend sponsor reports on television exposure value but cautioned that the joyce julius reports are intended for comparisons between brands and do not set firm advertising values moreover mr agajanian explained the joyce julius reports do not account for other forms of exposure including newspapers magazines radio internet and racing fans’ brand loyalty according to mr agajanian the normally accepted premise regarding racing media exposure is that television constitute sec_40 percent to percent of total sponsor media exposure applying the 50-percent premise to menards’s joyce julius television exposure values for and mr agajanian estimated that menards’s total media exposure value from its involvement with tmi was dollar_figure for and dollar_figure for mr agajanian attributed the difference between menards’s exposure values for and to menards’s having more wins and leading more laps in in addition to television exposure mr agajanian’s report discussed another factor affecting sponsorship values the market-driven nature of sponsorship pricing he explained that winning or leading cars gain millions of dollars of exposure from the live audience and worldwide television and radio broadcasts of the races and as a result charge higher sponsorship fees mr agajanian estimated that indy sponsorship fees for the competitive teams in the and irl seasons ranged from dollar_figure million to dollar_figure million per car for the indy teams in general during the and irl seasons mr agajanian explained the total fees ranged from dollar_figure million to dollar_figure million per car mr agajanian concluded that the amount menards spent on the tmi expenses was reasonable especially when considering tmi’s dominant performance during and assuming that menards spent between dollar_figure million and dollar_figure million each year for two cars mr agajanian compared that price of dollar_figure million to dollar_figure million per car to the market price and determined that menards more than received fair value in exchange for the tmi payments b value of sponsorship benefits menards received relying on mr caponigro’s and mr agajanian’s expert reports petitioners argue that in light of the media exposure menards received through its involvement with tmi and other advertising benefits the tmi expenses were reasonable in amount however respondent criticizes the expert reports calling mr agajanian’s report vague and unsupported and questioning mr agajanian’s impartiality due to his business relationship with mr menard respondent argues that the experts should have compared menards’s share of sponsorship benefits to the other sponsors’ shares for which records of fees paid were available and should have clarified whether menards’s logo placement affected the value of benefits received respondent also points out that the joyce julius reports relied on by both experts classified glidden as the primary sponsor after reviewing both experts’ reports we find it necessary to conduct our own examination of the evidence in the record to properly determine the value of the sponsorship benefits menards received see 268_f3d_497 7th cir affg tcmemo_1999_182 mr caponigro’s and mr agajanian’s reports are helpful to the extent that the reports provide a range of reasonable sponsorship values explain the valuation of television exposure and list the other variables that contribute to a sponsorship’s value however both reports lack explanations for important assumptions related to the experts’ conclusions for example neither report discusses the approximate values of the various sponsorship benefits menards received or compares the benefits to those received by other tmi sponsors the persuasiveness of an expert’s opinion depends largely upon the disclosed facts on which it is based 110_tc_530 for both and tmi had more than one major sponsor mr menard testified that quaker state was the primary sponsor of the robbie buhl car in which assertion is consistent with the placement of the quaker state logo on the race car in the same placement and prominence was true of the johns manville logo on mr buhl’s race car and uniform additionally during and glidden’s logo was featured most prominently on the tony stewart car and in on mr stewart’s uniform despite the significant exposure glidden quaker state and johns manville received through logo placement and naming we cannot say that in comparison menards’s involvement was smaller in scope or more akin to an associate sponsorship we find persuasive evidence of menards’s involvement as similar to a primary sponsor in the inclusion of menards in both race car names strategic placement of menards’s logo on the race car and drivers’ uniforms and the prominence of menards’s name on indy promotional materials moreover menards’s use of its association with tmi for purposes of menards’s business is more consistent with the privileges of a primary sponsor the tmi drivers attended store grand openings at which they signed autographs tmi provided an indy car for display at the grand openings menards’s race to savings sale ads featured tmi’s indy cars and logo as did menards’s employees’ uniforms worn for the sale and menards’s guests at the races had access to the garage the pits the track and the drivers for photos and autographs in order to determine what portion of the tmi expenses was reasonable in amount we turn to the sponsorship fees tmi’s other primary sponsors paid cf gill v commissioner tcmemo_1994_92 arm’s-length standard of reasonableness based on the amount the taxpayer’s corporation paid to sponsor an independent third-party’s racing activities for the irl season glidden and quaker state paid dollar_figure million and approximately dollar_figure million respectively in sponsorship fees in addition to paying a sponsorship fee glidden provided tmi with financial assistance estimated to be worth at least dollar_figure which would increase glidden’s total sponsorship payment to dollar_figure million in exchange for their total sponsorship fees glidden and quaker state received primary sponsorship designations for the tony stewart car and robbie buhl car respectively and less prominent logo placement on the car for which they were not designated primary sponsorsdollar_figure for the irl season glidden paid tmi a sponsorship fee and provided additional financial assistance for a total of at least dollar_figure million as in glidden received primary 68menards likely charged higher sponsorship fees for mr stewart’s car because in mr stewart was named the indy rookie of the year and the fastest rookie in the history of the indy sponsorship designation with respect to the tony stewart car and less prominent logo placement on the robbie buhl car the dollar_figure increase from the sponsorship fee may have been partly attributable to tony stewart’s winning the irl championship in because the record does not indicate how much johns manville paid to sponsor the robbie buhl car in but tmi as a team shared the prestige of the irl championship win we assume that the robbie buhl car sponsorship fee increased at least half as much in proportion to the increase in the tony stewart car sponsorship fee accordingly we attribute a sponsorship fee value of dollar_figure to johns manville’s primary sponsorship of the robbie buhl cardollar_figure on the basis of the record we conclude that to the extent menards’s payment of the tmi expenses equaled the combined primary sponsorship fees paid_by glidden and quaker state and the combined primary sponsorship fees paid_by glidden and johns manville the tmi payments were reasonable in amount and deductible pursuant to sec_162 as a result for tye menards may deduct as advertising expenses a prorated 69we calculated the value as follows dollar_figure big_number x big_number dollar_figure big_number big_number dollar_figure portion of the and primary sponsorship fees equal to dollar_figure iv the tmi expenses as a constructive_dividend the amount of tmi expenses that menards paid during as advertising expenses was unreasonable to the extent of dollar_figure respondent alleges that this difference the excess tmi expenses was a constructive_dividend to mr menard sec_61 includes dividends in a taxpayer’s gross_income sec_316 defines a dividend as any distribution_of_property that a corporation makes to its shareholders out of its earnings_and_profits a constructive_dividend may arise ‘where a corporation confers an economic benefit on a shareholder without the expectation of repayment even though neither the corporation nor the shareholder intended a dividend ’ 115_tc_172 quoting 73_tc_980 70we calculated the amount as follows step dollar_figure 1997's fees added together dollar_figurem dollar_figure 5m months x months feb -date dollar_figure step dollar_figure 1998's fees added together dollar_figurem big_number months x month date dollar_figure step dollar_figure big_number dollar_figure 71we calculated the amount as follows dollar_figure alleged constructive_dividend amount - dollar_figure fees added together dollar_figurem big_number dollar_figure transfers of property from one corporation to a related corporation may constitute a constructive_dividend to the corporations’ common shareholder whether or not the shareholder directly receives any property see 472_f2d_449 5th cir affg in part revg in part on another ground and remanding tcmemo_1971_145 87_tc_548 61_tc_232 shedd v commissioner tcmemo_2000_292 the underlying theory is that the property passes from the transferor_corporation to the common shareholder and then from the common shareholder to the transferee corporation as a capital_contribution see sammons v commissioner supra pincite davis v commissioner tcmemo_1995_283 ultimately for constructive_dividend treatment the transfer must satisfy two tests the objective distribution test and the subjective primary purpose test a the objective distribution test the objective distribution test examines whether the transfer caused property to leave the transferor corporation’s control permitting the common shareholder to exercise direct or indirect control_over the property through some other instrumentality such as the transferee corporation sammons v commissioner supra pincite gulf oil corp v commissioner supra pincite shedd v commissioner supra davis v commissioner supra according to respondent because mr menard was the president and sole shareholder of tmi he obtained indirect control_over the cash that menards paid to tmi’s vendors we agree with respondent see shedd v commissioner supra b the subjective primary purpose test the subjective primary purpose test helps distinguish related corporations’ regular business transactions from transfers intended primarily to benefit the common shareholder sammons v commissioner supra pincite shedd v commissioner supra although some business justification may exist for the property transfer if the primary or dominant motivation was to benefit the common shareholder and the shareholder received a direct and tangible benefit the distribution is a constructive_dividend see rapid elec co v commissioner supra pincite chan v commissioner tcmemo_1997_154 davis v commissioner supra see also 561_f2d_698 7th cir citing 29_tc_421 mere incidental or derivative_benefits to the common shareholder will not result in constructive_dividend treatment shedd v commissioner supra however where a corporation’s distribution serves no legitimate corporate purpose it must be treated as a constructive_dividend to the benefitted shareholder id see also 923_f2d_67 7th cir respondent contends that menards’s primary reason for paying the excess tmi expenses was to benefit mr menard through his common ownership of menards and tmi without menards’s payment of the excess tmi expenses respondent asserts mr menard would have had to contribute additional capital to tmi in order to pay tmi’s vendors furthermore respondent argues the record contains no evidence that menards’s payment of the excess tmi expenses constituted some other legitimate business transaction such as a loan in contrast petitioners contend that the primary purpose behind menards’s payment of the excess tmi expenses was to benefit menards pointing to tmi’s reported taxable_income of dollar_figure petitioners dispute respondent’s contention that without menards’s payments mr menard would have had to contribute additional capital to tmi petitioners also emphasize that mr menard was not personally obligated to pay the excess tmi expenses and did not otherwise directly benefit from the payments in applying the subjective test we first examine the business_purpose for menards’s payment of the excess tmi expenses we held supra that the excess tmi expenses were not menards’s ordinary and necessary business_expenses the record contains no other credible explanation for menards’s payments we conclude therefore that menards’s payment of the excess tmi expenses was intended to benefit mr menard as the sole shareholder of tmi in addition the record indicates that mr menard directly and tangibly benefited from menards’s payment of the excess tmi expenses although mr menard was not personally liable for the expenses menards’s payments provided tmi additional capital which obviated the need for mr menard to contribute from his personal resources and enhanced the value of mr menard’s percent ownership_interest see lohrke v commissioner t c pincite the payment of a corporation’s expenses is one way to provide capital davis v commissioner supra c conclusion menards’s payment of the excess tmi expenses resulted in a constructive_dividend from menards to mr menard as tmi’s president and sole shareholder mr menard exercised indirect control_over the payments moreover the payments lacked a legitimate business justification and directly benefited mr 72at trial neither party introduced specific evidence on the adequacy of tmi’s capitalization accordingly we decline to decide whether tmi required additional capital menard consequently mr menard is liable for tax on the full amount of the excess tmi expenses dollar_figure v constructive receipt of interest_income respondent alleges that in mr menard constructively received interest_income in the amount of dollar_figure from loans mr menard made to menards on its tax_return for tye menards deducted the accrued interest but did not issue a check to mr menard until date after receiving the check mr menard reported the interest_income on his tax_return respondent contends that mr menard should have reported the interest_income in for the following reasons menards had credited the interest_income to mr menard’s account making it available for mr menard’s use during and as president mr menard had the authority to demand payment of the accrued interest at any time sec_61 includes interest in a taxpayer’s gross_income sec_1_451-2 income_tax regs provides a general_rule income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions whether a taxpayer constructively received income is a question of fact 50_tc_602 according to petitioners’ interpretation of the facts although mr menard was the president and controlling shareholder of menards and had the power to order menards to distribute funds to him mr menard did not have an unqualified vested right to receive the interest in petitioners also contend that even though menards was financially able to pay mr menard in menards did not set the funds aside for that purpose in support of their position petitioners rely on 64_tc_564 affd without published opinion 539_f2d_714 7th cir in jerome castree interiors inc which involved sec_267 and transactions_between_related_taxpayers the taxpayer- corporation’s president and his brother both cash_basis taxpayers reported bonuses that had accrued in the preceding year on their tax returns for the year in which the bonuses were paid during the accrual year the total amount of bonuses to be awarded had not been allocated among the individual officers however on its tax_return for that year the taxpayer- corporation an accrual basis taxpayer deducted the total bonus amount we held in jerome castree interiors inc that the taxpayer-corporation’s president and his brother did not constructively receive their bonuses during the accrual year for the following reasons during the accrual year the individual bonus amounts due each officer were not entered in the books_and_records credited to the officers’ accounts or otherwise set apart for them and payment of the bonuses was conditioned on the taxpayer-corporation’s financial status see id pincite we disagree with petitioners’ assertion that the circumstances surrounding the accrued interest in this case are similar to the facts of jerome castree interiors inc unlike the taxpayer-corporation in jerome castree interiors inc menards set_aside mr menard’s accrued interest during the accrual year menards’s tye financial statement reported the exact amount of interest that had accrued during the year on the loans payable to mr menard another difference between this case and jerome castree interiors inc is that the record here contains no evidence of any restrictions placed by menards on the payment of the accrued interest moreover menards’s tye financial statement indicated that mr menard’s loans to the corporation were payable on demand the present case is more similar to heitz v commissioner t c memo 1998-dollar_figure in heitz the taxpayers made loans to a corporation of which the taxpayer husband was the controlling shareholder president and ceo an accrual basis taxpayer the corporation fully deducted interest on the taxpayers’ loans during the accrual year however because a portion of the interest was not paid until the following year the taxpayers who used the cash_basis method reported that portion in the year of receipt we concluded in heitz that the taxpayers constructively received that portion as interest_income during the accrual year after acknowledging the taxpayer husband’s authority as the corporation’s president and ceo to order payment of the accrued interest we based our decision on the taxpayers’ failure to show that they lacked the right to demand payment or that the corporation lacked the funds to pay them heitz v commissioner supra see also zimco elec supply co v commissioner tcmemo_1971_215 after examining what little evidence the parties presented with respect to this issue we conclude that menards set apart 73the taxpayers in heitz v commissioner tcmemo_1998_ did not appeal our decision with respect to the constructive receipt of interest_income see 196_f3d_833 7th cir the accrued interest mr menard could have demanded payment of the interest at any time and menards placed no substantial restrictions or limitations on mr menard’s receipt of the interest mr menard constructively received interest_income in and is liable for tax on the full amount of dollar_figure vi sec_6662 accuracy-related_penalties for negligence or disregard of rules or regulations if any portion of an underpayment_of_tax required to be shown on a taxpayer’s return is attributable to negligence or disregard of rules or regulations the taxpayer is liable for a penalty equal to percent of that portion of the underpayment see sec_6662 and b negligence includes a taxpayer’s failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and maintain adequate books_and_records or properly substantiate items disregard comprises any careless reckless or intentional disregard sec_6662 sec_1_6662-3 and income_tax regs respondent determined that menards is liable for a sec_6662 accuracy-related_penalty for the tmi expenses deduction and mr menard is liable for a sec_6662 accuracy-related_penalty for the constructive_dividend attributable to menards’s payment of the excess tmi expenses and the constructive receipt of interest_income pursuant to sec_7491 respondent must produce sufficient evidence indicating that imposition of the sec_6662 accuracy-related_penalties against an individual is appropriate 116_tc_438 respondent has met this burden of productiondollar_figure petitioners now must demonstrate that respondent’s determinations are incorrect id pincite petitioners advance three arguments for both menards and mr menard against imposition of the sec_6662 accuracy-related_penalties petitioners’ positions had a realistic possibility of being sustained on the merits the issues were complex or technical and petitioners had reasonable_cause for their positions and assumed them in good_faith we examine each one of petitioners’ contentions in turn a petitioners’ first theory sec_1_6662-3 income_tax regs shields a taxpayer from the sec_6662 accuracy-related_penalty if certain exceptions apply one exception pertains to taxpayer positions that are contrary to a revenue_ruling or notice issued by the commissioner and published in the internal revenue 74the record amply demonstrates among other things that menards’s record keeping with respect to its payment of tmi’s expenses was not adequate that mr menard’s loans to menards were payable on demand that menards had the financial ability to pay the accrued interest to mr menard during tye and that mr menard failed to report the accrued interest on his tax_return bulletin sec_1_6662-3 income_tax regs the sec_6662 accuracy-related_penalty will not apply to such a position where the position has a realistic possibility of being sustained on its merits sec_1_6662-3 income_tax regsdollar_figure petitioners have not indicated which revenue_ruling or notice if any their positions contradict accordingly we decline to give this argument further consideration b petitioners’ second theory petitioners assert that the voluminous record and the mandatory national_office review of respondent’s brief illustrate the complex and technical nature of the issues for this reason petitioners argue the sec_6662 accuracy- related penalties do not apply although we agree with petitioners that the state of the record in this case suggests that the parties had difficulties with the issues we disagree that the three issues for which respondent determined penalties are actually complex or technical in nature menards’s payments of both the tmi expenses and interest accrued on mr menard’s loans to the company were straightforward transactions we reject petitioners’ argument sec_1_6694-2 income_tax regs contains the realistic possibility standard see sec_1_6662-3 income_tax regs c petitioners’ third theory sec_6664 provides an exception to the sec_6662 accuracy-related_penalty where the taxpayer shows reasonable_cause for and that the taxpayer acted in good_faith with respect to any portion of the underpayment see also sec_1_6664-4 income_tax regs we determine reasonable_cause and good_faith on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id one application of this exception is to a taxpayer’s reasonable reliance in good_faith on the advice of an independent professional adviser as to the tax treatment of an item 469_us_241 sec_1_6664-4 income_tax regs the taxpayer must show that the adviser was a competent professional who had sufficient expertise to justify the taxpayer’s reliance on him the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 113_tc_135 as to the first requirement respondent has not attacked the competence or expertise of mr stienessen petitioners’ accountant and tax_return_preparer moreover nothing in the record suggests that petitioners were not justified in their reliance on mr stienessen as a competent professional we next consider whether petitioners provided to mr stienessen necessary and accurate information for completion of petitioners’ tax returns except for mr stienessen’s and mr menard’s general testimony that mr stienessen had necessary and accurate information petitioners did not present evidence on this point although petitioners may have believed that they supplied to mr stienessen all the information he needed mr stienessen clearly did not have necessary and accurate information with respect to the tmi expenses deduction and constructive_dividend issues menards’s books_and_records did not separately identify the tmi expenses but instead lumped them together with menards’s own operating costs as a result mr stienessen was unable to properly assess whether menards was claiming an unreasonable amount of the tmi expenses as a deduction and paying the excess as a constructive_dividend to mr menard regarding the constructive receipt of interest_income issue at trial mr stienessen testified that he did not report the interest_income on mr menard’s tax_return because mr menard was a cash_basis taxpayer and received the check in petitioners have not shown however that mr stienessen was aware that menards placed no substantial restrictions or limitations on mr menard’s receipt of the interest during tye without knowing what information mr stienessen had when he prepared petitioners’ returns we cannot conclude that petitioners gave him necessary and accurate information for reporting the interest_income after concluding that mr stienessen lacked necessary and accurate information for preparing petitioners’ returns we need not decide whether petitioners actually relied in good_faith on mr stienessen’s judgment petitioners are liable for the sec_6662 accuracy-related_penalties for negligence or disregard of rules or regulations as follows menards is liable with respect to the tmi expenses deduction as disallowed and mr menard is liable with respect to the excess tmi expenses constructive_dividend and the constructively received interest_income we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule appendix petitioners’ and respondent’s experts’ common measures of comparison group companies’ profitability for tye gross revenue1 dollar_figure0 menards home depot kohl’s lowe’s staples target dr hakala’s measures revenue growth2 net income3 return on equity4 return on asset sec_5 dollar_figure5 mr rowley’s measures net sales6 net sales growth8 net income9 return on avg equity10 return on beg equity11 return on avg asset sec_12 menards home depot kohl’s lowe’s staples target dollar_figure0 dollar_figure4 1gross revenue is total gross_sales in billions rounded to the nearest million before the subtraction of sales costs 2revenue growth is the percent change in gross revenue from the preceding fiscal_year taxes percent 3net income in billions rounded to the nearest million was computed after 4return on equity equals net_income divided by shareholders equity and multiplied by percent 5return on assets equals net_income divided by total assets and multiplied by 6according to menards’s financial statements these numbers are actually gross_sales in billions rounded to the nearest million 7for the values of staples’s gross revenue revenue growth and net_income in tye a slight discrepancy existed between mr rowley’s and dr hakala’s expert reports neither party explained the discrepancy 8according to menards’s financial statements these numbers are actually gross_sales growth taxes average equity beginning equity average assets 9net income in billions rounded to the nearest million was computed after 10mr rowley did not explain how he arrived at these numbers for return on 11mr rowley did not explain how he arrived at these numbers for return on 12mr rowley did not explain how he arrived at these numbers for return on
